Citation Nr: 1402162	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for right inguinal hernia, status post hernioplasty.

2.  Entitlement to an initial compensable rating for residual scar, status post hernioplasty.

3.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1955, including service in Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  Following the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran does not currently have right inguinal hernia or any significant residual of the hernia (excluding a surgical scar).

2. Since service connection was established, the Veteran's post hernioplasty residual scar is manifested by a well-healed linear scar that is stable, not painful, and with no underlying soft tissue damage, frequent loss of skin, or any actual or functional limitation.

3. The Veteran's non-compensable service-connected disabilities do not interfere with his employability.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of right inguinal hernia (excluding a surgical scar) are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2013).

2.  The criteria for an initial compensable evaluation for residual scar, status post hernioplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.118, Part 4, Diagnostic Code 7804.

3.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed the propriety of the initially assigned ratings for right inguinal hernia and residual scar from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for right inguinal hernia and residual scar disabilities were granted, and initial ratings were assigned in the September 2010 rating decision on appeal.  Therefore, as the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist.  The Veteran's Service Treatment Records (STRs) were obtained, and he was provided multiple VA examinations in September 2010, April 2012 and May 2013 to address his claimed inguinal hernia hernioplasty and scar residuals.  The Board finds that the VA examinations are sufficient for adjudicatory purposes because they reflect that the examiners reviewed the claims file, performed physical examinations of the Veteran and provided opinions supported by a sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Neither the Veteran nor his representative identified any relevant, available treatment records that have not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claims.  

Moreover, the Veteran was afforded a hearing before the undersigned VLJ where he and his wife presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran had representation and his representative prodded the Veteran and the Veteran's wife regarding the degree and intensity of his disabilities, his ongoing treatment and the impact his disabilities had on his ability to work.  Also, the VLJ sought to identify pertinent evidence not associated with the claims.  Accordingly, the VLJ fulfilled his duties and the Veteran is not shown to be prejudiced on this basis.  Thus, the Board finds that VA has fully satisfied its duty to assist.

In view of the foregoing, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Initial Ratings

The Veteran alleges that his inguinal hernia and scar residuals warrant compensable ratings.  For the reasons explained below, however, the Board finds that higher ratings are not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Inguinal Hernia

The RO has evaluated the Veteran's hernia under Diagnostic Code (DC) 7338.  Under that code, a 10 percent rating is warranted in cases of postoperative and recurrent inguinal hernia, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted in cases of small postoperative and recurrent, or unoperated irremediable, that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted when there is large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. 4.114, Diagnostic Code 7338.  A note to DC 7388 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  Thus the most severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree. 

In September 2010, the Veteran was examined for VA purposes.  The examiner noted that the Veteran underwent an inguinal hernia repair in August 1953.  The examiner found no evidence of a recurrence of the hernia.  The examiner detected post right inguinal hernia surgery and hydrocele of the right scrotal sac, slightly tender with no mass erythema.  The examiner also noted that the Veteran's condition did not impact his ability to work.

Additional VA examinations completed in April 2012 and May 2013 collectively revealed that the Veteran did not have inguinal hernia.  At the April 2012 examination the Veteran reported his in-service inguinal hernia surgical repair and that since that time he has noted a burning pain in the right groin when he lifts something heavy.  Upon physical examination, both examiners detected a small ventral hernia but no indication for a supporting belt.  (The ventral hernia is not part of this appeal.).  Also both examiners concluded that the Veteran's service-connected condition did not impact his ability to work.

The Veteran and his wife testified at an August 2013 hearing regarding the Veteran's condition.  Neither of them could point to any current symptoms the Veteran is experiencing as a result of his in-service hernia surgery, with the Veteran addressing mostly his in-service hernia repair surgery. 

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for the residuals of an inguinal hernia hernioplasty.  As noted above, a 10 percent evaluation is warranted for a postoperative recurrent, readily reducible hernia that is well supported by a truss or belt.  In this case, the medical evidence does not show a recurrence of his inguinal hernia.  Indeed, none of the VA examinations revealed the presence of an inguinal hernia.  Moreover, there is no medical evidence indicating that the Veteran requires the use of a truss or belt due to this service-connected disability.  Thus, a compensable rating is not warranted under DC 7338.

In reaching this determination, the Board has considered the Veteran's lay statements as to the nature and severity of the residuals of his repaired inguinal hernia and the impact of this disability on his ability to perform physical activities. The Board has also considered the testimony of the Veteran's wife, a retired registered nurse, who reported that the Veteran is occasionally sore and uncomfortable after heavy work.  While the Veteran and his wife are competent to report his symptoms, the Board does not find their statements to be as probative as the medical evidence prepared by the professional examiners. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post Inguinal Hernia Surgical Scar

There are multiple Diagnostic Codes designated for scars located on areas other than the head, face, or neck.  The difference in disability rating depends on the size and severity of scar.  38 C.F.R. § 4.118; Diagnostic Codes 7801-7805 (2013).  The Veteran's scar, located on his anterior trunk, is currently rated under DC 7804.  This code provides for scars that are characterized as unstable and painful and the disability rating is dependent on the number of scars on the body.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  One or two scars that are unstable or painful are rated as 10 percent disabling, three or four scars that are unstable or painful are rated as 20 percent disabling, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Notes accompanying this code define an unstable scar as one where there is frequent loss of covering of skin over the scar. 

DC 7800 is inapplicable, as it pertains to scars of the head, face, or neck.  DC 7801 and 7802 both apply to nonlinear scars.  As the Veteran's scar is linear, these codes are not applicable.  DC 7805 allows for a scar to be rated according to any disabling effects not already considered under the rating criteria for scars. 

The Veteran was examined for VA purposes in September 2010.  He reported some discomfort with lifting beginning three years prior; the scar was otherwise asymptomatic if he did not engage in strenuous activity.  Upon physical examination, there was a 12-cm by 0.5-cm scar.  The scar was not painful, exhibited no signs of skin breakdown, was superficial and had no inflammation, edema, or keloid formation. 

Additional VA examinations completed in April 2012 and May 2013 collectively revealed that the Veteran's anterior trunk scar was linear, superficial, not painful, unstable, or due to burns and it did not impact his ability to work.  Given its location, the scar did not pertain to the head, face or neck.

The findings outlined above provide evidence against this claim, clearly indicating that the criteria for a compensable rating (under any applicable criteria) are not met for any period of time under consideration because none of the above-outlined characteristics of disfigurement has been noted on examination; the scar is non-tender; and it is not shown to cause any impairment of function.  Significantly, the Veteran's representative himself conceded at the hearing before the undersigned that his scar did not bother the Veteran.  The Board finds no factual basis for awarding a compensable rating for the post inguinal hernioplasty surgical scar of the anterior trunk under the governing criteria because the scar is neither unstable nor painful.  38 C.F.R. § 4.7. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt in reaching these determinations; however, as the preponderance of the evidence is against the assignment of compensable ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The 38 C.F.R. § 3.324 Claim

Initially, the Board observes that by way of a November 2013 rating action, a compensable tinnitus rating was assigned effective September 19, 2013.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.   As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  Accordingly, as a compensable evaluation has been assigned for service-connected disability, the claim must be denied as a matter of law (after September 19, 2013).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Prior to this date, however, this remains a viable claim.

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.   Here, the VA examiners determined that the Veteran's noncompensable disabilities did not interfere with employability; the Veteran is retired and does not work.  Therefore, the Board denies a 10 percent rating because his noncompensable service-connected disabilities do not interfere with his employability.

Extraschedular Consideration 

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptoms of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the evidence fails to show that there are any significant symptoms or functional impairment associated with the Veteran's disabilities.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.



TDIU Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence shows the Veteran retired due to his age and duration of work.  Thus, entitlement to TDIU benefits is not implicated here.  


ORDER

Entitlement to an initial compensable rating for right inguinal hernia, status post hernioplasty is denied.

Entitlement to an initial compensable rating for residual scar, status post hernioplasty is denied.

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


